COXE, Circuit Judge
(dissenting). I am unable to concur with the majority of the court that the plaintiff was, as matter of law, guilty of contributory negligence.
The plaintiff is a woman of ordinary intelligence and there is nothing to show that she' was reckless or that her senses were in any way impaired. She was put in a position of great peril by the defendant’s action in blocking both sides of the crossing, on the first two tracks, with stationary cars and then backing an engine across without warning or precaution of any kind. Manifestly the plaintiff could not look north and south at the same moment. As she left the second track and passed beyond the overhang of the freight cars she stooped forward to look in the direction where she had reason to think danger might be apprehended and before she could turn to look in the other direction the engine backed upon her. The presumption is that she took all the necessary precautions to preserve her life and to hold, upon such evidence, that she was in fault as matter of law seems to me unwarranted. In my opinion the question of contributory negligence was clearly one for the jury and the judgment should be affirmed.